Citation Nr: 0509144	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  04-01 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus with impotency and cataracts.

3.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy, right lower extremity.

4.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from May 1963 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2002 rating 
decision, by the Atlanta, Georgia, Regional Office (RO), 
which granted service connection for diabetes mellitus, 
evaluated as 20 percent disabling, effective July 9, 2001; 
service connection for PTSD, evaluated as 10 percent 
disabling, effective May 10, 2002; peripheral neuropathy, 
right lower extremity, evaluated as 10 percent disabling, 
effective May 10, 2002; and peripheral neuropathy, left lower 
extremity, evaluated as 10 percent disabling, effective May 
10, 2002.  Thereafter, in a rating action of November 2003, 
the RO increased the evaluation for PTSD from 10 percent to 
30 percent; the evaluation for peripheral neuropathy for the 
right and left lower extremities was also increased from 10 
percent to 20 percent for each extremity.  These increased 
ratings were effective from May 10, 2002.  Additionally, the 
veteran was granted a total rating based on unemployability 
resulting from service-connected disabilities effective from 
May 10, 2002.

A claimant is presumed to be seeking the highest rating 
available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matters of increased rating for the 
veteran's PTSD, diabetes mellitus, peripheral neuropathy of 
the right lower extremity, and peripheral neuropathy of the 
left lower extremity remain in appellate status.  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  

In a January 2004 substantive appeal (VA Form 9), in response 
to a December 2003 statement of the case (SOC), the veteran 
withdrew his claim for a temporary total evaluation for 
hospitalization in excess of 21 days.  See 38 C.F.R. § 20.204 
(2004).  Thus, that issue is no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The veteran is seeking a rating in excess of 30 percent for 
PTSD, a rating in excess of 20 percent for diabetes, and 
ratings in excess of 20 percent for peripheral neuropathy of 
each lower extremity.  The Board has determined that 
additional development is necessary prior to completion of 
its appellate review of these claims for the following 
reasons.  

I.  Increased Evaluation for PTSD.

The record contains conflicting evidence concerning the 
nature and severity of the veteran's service-connected PTSD.  
In this regard, following the October 2002 VA examination, 
the veteran was assigned GAF score ranging from 65 to 70.  A 
score ranging from 61 to 70 contemplates only mild symptoms.

In contrast, however, a VA outpatient treatment report, dated 
in September 2002, reflects a GAF score of 50-55.  Yet 
another outpatient treatment report, dated in October 2002, 
reflects a GAF score ranging from 45-49.  These GAF scores 
tend to indicate that his psychiatric disorder is manifested 
by more severe symptomatology. 

In this regard, the Board observes that the October 2002 VA 
psychiatric examination was scheduled primarily to determine 
whether the veteran had PTSD for the purposes of adjudicating 
his claim of entitlement to service connection; the level of 
disability, although discussed, was not of primary 
significance at the time.  It is also noteworthy that claims 
file was not available for review by the examiner in 
connection with the examination.  The Board determines that 
the findings from that examination are inadequate for the 
purposes of evaluating the veteran's service-connected PTSD. 

The Board believes another VA psychiatric examination should 
be scheduled.  See, e.g., Allday v. Brown, 7 Vet. App. 517, 
526 (1995) [where record does not adequately reveal current 
state of disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment since previous examination]; see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [duty to 
assist may include "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].  See 38 U.S.C.A. § 5103A(d).  

II.  Increased rating for diabetes mellitus.

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, diabetes 
mellitus requiring insulin, a restricted diet, and regulation 
of activities warrants a 40 percent rating.  Regulation of 
activities means avoidance of strenuous occupational and 
recreational activities.  The veteran's diabetes disability 
is currently evaluated at 20 percent.  Under Code 7913, this 
acknowledges he requires insulin or oral hypoglycemic agent 
and a restricted diet.  

Of record is a VA medical statement, dated May 1, 2002, 
wherein a VA examiner stated that the veteran's diabetes 
mellitus required insulin and a restricted diet.  At his VA 
examination in October 2002, it was noted that the veteran 
was not on insulin injections, but he was on a restricted 
diet.  It was also noted that the diabetes was not affecting 
his day-to-day activities, except that he was not able to 
work.  The pertinent diagnosis was probably uncontrolled 
diabetes mellitus with complications.  

Although the evidence does show that his diabetes requires 
insulin for treatment and a restricted diet, there is no 
medical opinion as to whether strenuous occupational and 
recreational activities are precluded due to diabetes.  
Significantly, VA outpatient treatment records, dated from 
September 2002 to February 2003, show that the veteran's 
insulin dosage has been increased.  And, in his substantive 
appeal, received in January 2004, the veteran indicates that 
he has to avoid strenuous activity in order to maintain 
proper blood sugar levels.  Thus, a current VA examination 
would be helpful in this case.

III.  Increased rating for peripheral neuropathy of the right 
and left lower extremity.

Review of the claims file shows that the veteran last 
underwent VA examination in October 2002.  That examination 
was conducted for the primary purpose of determining whether 
there was an etiological nexus between the veteran's service-
connected diabetes mellitus and peripheral neuropathy.  
Review of the examination report shows that the claims file 
was not available for review by the examiner in connection 
with the examination.  The Board determines that the findings 
from that examination are inadequate for the purposes of 
evaluating the current nature and severity of the veteran's 
service-connected peripheral neuropathy.

As noted above, at the time of the October 2002 VA 
examination, the claims file was unavailable for review by 
the examiner.  At that time, there were a significant number 
of relevant private medical records contained in the claims 
file showing treatment from 1998 to 2001.  Moreover, since 
that examination, medical records showing treatment and dated 
from 2002 through February 2003 have been received and 
associated with the claims file.  

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In view of the foregoing, the Board finds that after 
obtaining any additional records, a contemporaneous and 
thorough VA examination should be conducted to determine the 
current severity of the veteran's service-connected 
peripheral neuropathy of the right and left lower 
extremities.  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claims under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action: 

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for his PTSD, diabetes 
mellitus, and peripheral neuropathy since 
October 2002.  The RO should obtain a 
copy of all treatment records referred to 
by the veteran, and which have not 
already been associated with the claims 
folder.  Any and all VA treatment records 
not already on file must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.

2.  The veteran should be scheduled for a 
psychiatric examination in order to 
determine the severity of his PTSD.  The 
claims folder must be made available to 
the examiner.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The examiner should 
provide an opinion concerning the current 
degree of social and industrial 
impairment resulting from the PTSD.  In 
addition, the examiner should provide a 
GAF score with an explanation of the 
significance of the score assigned. 

3.  The veteran should be afforded an 
examination to determine the current 
severity of his diabetes mellitus and any 
diabetic complications that may be 
manifested.  The claims folder must be 
made available to the examiner, and the 
examiner should confirm the claims folder 
was indeed available and reviewed.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should address 
whether the veteran's diabetes precludes 
strenuous occupational and recreational 
activities or is manifested by 
progressive weight loss, progressive loss 
of strength, diabetic retinopathy or 
other complications.  The examiner should 
also note the frequency of 
hospitalizations or visits to diabetic 
care providers for episodes of 
ketoacidosis or hyperglycemic reactions.  
Any opinions expressed by the examiner 
must be accompanied by a competent 
rationale.  

4.  The veteran should be afforded a VA 
neurological examination to determine the 
current severity of his peripheral 
neuropathy of the lower extremities 
associated with diabetes mellitus.  The 
examiner should identify and characterize 
any impairment to motor function, trophic 
changes, sensory disturbances, loss of 
reflexes and pain or muscle atrophy in 
each lower extremity, separately, due to 
peripheral neuropathy which is a residual 
of diabetes mellitus.  If muscle atrophy 
is found, indicate whether there is 
marked muscular atrophy.  The examiner 
should indicate whether there is complete 
or incomplete paralysis.  If incomplete, 
indicate whether it is severe, moderate, 
or mild. 

5.  After completion of the above 
evidentiary development, the RO should 
readjudicate the veteran's claims.  If 
the decision remains adverse to the 
veteran, in any way, both he and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC).  The veteran and his 
representative should be provided an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this REMAND are to 
further develop the record and to accord the veteran due 
process of law.  By this REMAND, the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


